Citation Nr: 1036669	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral hip disabilities.   
 
2.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected bilateral hip 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO rating decision that, in 
pertinent part, denied service connection for a right knee 
disability and for a left knee disability.  In August 2010, the 
Veteran testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for a right hip disability 
(strain with limitation of extension) and for a left hip 
disability (strain with limitation of extension).  She is also 
service-connected for bilateral hearing loss and for bilateral 
tinnitus.  The Veteran essentially contends that she has a right 
knee disability and a left knee disability that are related to 
service.  The Board notes that in her September 2009 VA Form 9, 
and at the August 2010 Board hearing, the Veteran also alleged 
that her right knee disability and left knee disability are 
related to her service-connected bilateral hip disabilities.  She 
reports that she was treated for arthritis of the knees during 
service.  

The Veteran's service treatment records show that the Veteran was 
treated for right and left knee problems on occasions during 
service.  For example, in a January 1990 treatment entry, when 
the Veteran was seen for lower back pain, the examiner reported 
that she had retropatellar pain in both knees.  The assessment 
included retropatellar pain syndrome, bilateral.  A November 1990 
treatment entry noted that the Veteran was seen for continuing 
right knee pain for three days.  The impression was retropatellar 
pain syndrome and bilateral ligamentous laxity.  A December 1990 
consultation report indicated that the Veteran complained of 
right knee pain, as well as giving way, for one year.  The 
examiner noted that the Veteran had full range of motion of the 
knees and laxity in both knees, right greater than left.  The 
assessment was hypermobile knees.  An undated screening note of 
acute medical care reported that the Veteran was seen for left 
ankle, knee, and leg pain.  The assessment was left knee/ankle 
pain, most likely degenerative joint disease.  An X-ray was not 
provided at that time.  

A January 1991 entry noted that the Veteran reported that she had 
decreased knee pain and that she was slowly building strength.  A 
February 1991 entry indicated that the Veteran had resolved 
bilateral knee pain and that she was returned to duty.  In an 
April 1995 screening note of acute medical care, it was reported 
that the Veteran complained of pain in the left leg and left 
knee.  The assessment was resolving shin splints.  On a medical 
history form at the time of the April 1996 separation 
examination, the Veteran checked that she did not have a trick or 
locked knee.  The reviewing examiner did not refer to any right 
or left knee problems.  The April 1996 objective separation 
examination report included a notation that the Veteran's lower 
extremities were normal.  The Board observes that although there 
was one reference to likely degenerative joint disease of the 
left knee during the Veteran's period of service, an X-ray was 
not provided at that time, and there is no actual X-ray evidence 
of any arthritis of her right or left knees during service.  
Veteran's service treatment records do show treatment for 
bilateral hip disabilities.  

Post-service VA treatment records show treatment for right and 
left knee disabilities.  Such records also show treatment for 
bilateral hip disabilities.  

For example, a November 2007 VA treatment entry noted that the 
Veteran reported that she had pain and popping in both knees, 
with the right knee worse than the left knee.  It was noted that 
the Veteran denied a history of knee injuries, except for running 
during military training.  The assessment was degenerative joint 
disease of the knees with mild instability.  

A June 2008 VA orthopedic examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported that 
she began to have problems with her knees while she was stationed 
in Korea in 1989.  She stated that, at that time, she was doing a 
lot of running, to include five-mile runs every Friday.  The 
Veteran indicated that she began to notice that her knees would 
give out on her when she was running.  She stated that her knees 
would also give out four to five times per year when walking.  It 
was noted that the Veteran presented to healthcare professionals 
and that she was given a diagnosis of retropatellar pain 
syndrome.  The examiner reviewed the Veteran's medical history in 
some detail.  

The diagnoses were degenerative joint disease of the right knee 
and degenerative joint disease of the left knee.  The examiner 
reported that the Veteran had a history of difficulty and 
diagnoses of knee conditions while on active duty.  The examiner 
indicated that there had been a seventeen year period in which 
the Veteran had no medical documentation of a knee condition.  
The examiner stated that, therefore, chronicity of a right knee 
condition and a left knee condition was not established between 
1991 and the present.  The examiner indicated that, therefore, it 
was her opinion that it was less likely than not that the 
Veteran's currently diagnosed knee conditions were related to her 
complaints in the service.  The Board observes that the VA 
examiner did not address whether the Veteran's service-connected 
bilateral hip disabilities aggravated her right and left knee 
disabilities, as presently claimed by the Veteran.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the entire 
claims folder, as to her claims for service connection for a 
right knee disability and for a left knee disability, both to 
include as secondary to service-connected bilateral hip 
disabilities.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Additionally, the Board notes that at the August 2010 Board 
hearing, the Veteran credibly reported that she had a history of 
knee pain since service.  She stated that she did not seek 
medical attention because she did not know VA treatment could 
have been available until 2006, and prior to that date, she did 
not want to run up any medical bills.  

During the August 2010 hearing, the Veteran also reported that 
she had received recent treatment for bilateral knee problems at 
the Oklahoma City, Oklahoma VA Medical Center; the Morris County, 
New Jersey VA Medical Center; and the Pittsburgh, Pennsylvania VA 
Medical Center.  As there are possible VA treatment records that 
may be pertinent to the Veteran's claims, they should be 
obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
medical records, which are not already in 
the claims folder, concerning any treatment 
for right and left knee disabilities since 
June 2008, from the Oklahoma City, Oklahoma 
VA Medical Center; the Morris County, New 
Jersey VA Medical Center; and the 
Pittsburgh, Pennsylvania VA Medical Center.

2.  Ask the Veteran to identify all other 
medical providers who have treated her for 
right and left knee problems since her 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  

3.  Schedule the Veteran for an examination 
by a physician to determine the nature and 
likely etiology of her claimed right knee 
disability and left knee disability, to 
include as secondary to service-connected 
bilateral hip disabilities.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current right knee and left knee 
disabilities.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed right knee or 
left knee disabilities are etiologically 
related to the Veteran's period of service.  
The examiner should consider the service 
treatment records showing treatment for knee 
problems, as well as Veteran's 2010 testimony 
concerning her symptoms since service and the 
reasons why she did not seek treatment for 
knee problems until years after service.  

The examiner should then opine as to whether 
the Veteran's service-connected bilateral hip 
disabilities aggravated (permanently worsened 
beyond the natural progression) any diagnosed 
right knee or left knee disabilities, and if 
so, the extent to which they are aggravated.  
In this regard, the examiner should consider 
the Veteran's statements regarding her 
symptoms in service and her statements of 
continuous symptoms of right and left knee 
problems after service.  Dalton v. Nicholson, 
21 Vet. App. 23 (examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the service 
medical records to provide a negative 
opinion).  

4.  Thereafter, readjudicate the Veteran's 
claims for entitlement to service connection 
for a right knee disability to include as 
secondary to service-connected hip 
disabilities, and her claim for service 
connection for a left knee disability, to 
include as secondary to service-connected hip 
disabilities.  If the claims are denied, 
issue a supplemental statement of the case to 
the Veteran and her representative, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


